Case 4:19-cv-00226 Document 47-1 Filed on 03/31/20 in TXSD Page 1 of 3

March 2b, 2020

 

We hope You are doing great, first ot-adlwe: really
appreciate that you ave in contact with us again , it js
great to heay from You 5

We are writing to you in response of the letter we
received from you dnd we rea)ly appreciate You ashing for
our situation here in Hawris County Jail in the middle of
this sitvation .

As you now) a) March 1g , New YorK city officials confirmed
the first caseS of the new Coronayires in an inmate and a
cowection officer at Rikers Island.

Since the beginning of the Covid-14 pandemic, public
health experts from across the country have warned that
jails and prisons are +he perfect breeding ground for a
wide spread and lite- threatening outbreak due to close

living conditions, poor sanitation and onder- resourced

hea Ith syster Ss
Case 4:19-cv-00226 Document 47-1 Filed on 03/31/20 in TXSD Page 2 of 3

Harcis County jail hes a population of more than ¥ 000
inmates and Sheriff Eda Gonzalez stated he would tate
important Steps such as stepping up cleaning , screening
inmates for the virus, setting aside quarantine tanks,
canceling visi tation and worhiing with judges to release
nonviolent defendants.

But In reality they cwe not doing enough to avoid the
Spread of the virus p they ave not giving us omg SOap,
they ave not changing our clothes on a regu lar basis ) They
are still letting people coming in to the. jai! such as
contractors (electricians, painters, etc.) , they have mis-
informed us of the real sitvaton and we dont have
contact with our lawyers So, multiple factors place the
incarcerated population at high risKk of a (OVID: 19 outbreak.
In addition , inmate turnover is incredibly high with new
and potentral| Y infected people entering on & daily basis
increasing the visK of exposu ve.

While the State and Federa| goverment are ruling to all
citizens to wash their hands , stay at home and social
distancing , these are simply not possible to follows in
a jail population .
Case 4:19-cv-00226 Document 47-1 Filed on 03/31/20 in TXSD Page 3 of 3

We ave passing through a very dif licalt situation In
here including tremendous stress, anxiety , fear ,
deppresion and worried about our families and our cases.

Under this sitvation it is impossible to stay calm ,
people are panic King and nobody wants fy die jn jail.
This is not something they have time consider. Now
is the time ty act. They need to work together with
a comprehensive plan; judges, attorneys, DA. office |
prosecutors , Leuston police and others .

They need to follow the example of other major U.S.
cities such as San Francisco, New Yor , Los Angeles,
Philadelphia and take the bold actions to prevent a
catastrophic outoreaK .

In closing we ave reaching out ty you searching bra vo!ce,
where there iS not one , hopefully You can relay our message
to the people that could help us most.

‘Thank you for Taking the time to reach out to us and
assist us with your help and guidance .

Sincerely /
